DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 08/26/2021 The amendments of Applicant are entered and have been considered by Examiner. Claims 1-20 are currently pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The following is an examiner's statement of reasons for allowance: The prior art teaches the general concept to an Infiniband fabric comprising multiple subnets. For example, Srinivasan (US PGPUB 2014/0269720 A1) discloses an Infiniband switch fabric that comprises multiple network switches split up into multiple subnet domains, each switch assigned to a particular subnet ID. Vaidhyanathan (US Patent 6,954,459), further teaches the concept of reconfiguration of subnets such as by combining subnets and splitting subnets, and assigning identifiers for the subnets based on the combining and splitting of subnets. While the prior art discloses merging of subnets, the prior art does not teach the concept of assigning an alias second FLSN to the first subnet for a period of time. By providing the second FLSN to the first subnet while the network fabric is performing reconfiguration for the determined route recalculation time allows for transmissions of data to continue during reconfiguration without interruption and loss of data. Thus, prior arts on record and further search on prior art, fail to teach, alone or in combination, the above mentioned claimed features along with all other limitations in the independent claims.
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants’ claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0207368 A1 to Nam, directed to allocation of a temporary terminal identifier moving from a source to a destination subnet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/Primary Examiner, Art Unit 2477